Title: From George Washington to Charles Thomson, 22 January 1784
From: Washington, George
To: Thomson, Charles

 

Dear Sir,
Mount Vernon 22d Jany 1784

The original letter & other Papers from the Chevr de Heintz respecting the order of the Knights of Divine Providence, were transmitted to Congress without a Copy being taken; I am a little at a loss therefore in what manner to direct my letter to him, more especially as I have a feint recollection that their is a mode pointed out for the address by the Secretary himself—Let me pray you therefore, my good Sir, to examine into this matter, and after giving my letter another cover, to put it into the proper channel for conveyance.
If my Commission is not necessary for the files of Congress I should be glad to have it deposited amongst my own Papers. It may serve my Grand Children some fifty or a hundd years hence for a theme to ruminate upon, if they should be contemplatively disposed.
We have been so fast locked in Snow & Ice since Christmas, that all kinds of intercourse have been suspended; & a duty which I owed my Mother, & intended ’ere this to have performed, has been forced to yield to the intemperence of the Weather: but, as this again must submit to the approaching Sun, I shall soon be enabled, I expect, to discharge that duty on which nature & inclination have a call; and shall be ready afterwards to welcome my friends to the shadow of this vine & Fig tree; where I hope it is unnecessary to add, I should be exceedingly happy to see you, and any of my late Masters—now representatives.
Mrs Washington, if she knew I was writing to you in the stile of Invitation would, I am certain, adduce arguments to prove that I ought to include Mrs Thompson; but before she should have half spun the thread of her discourse, it is more than probable I should have nonplused her, by yielding readily to the force of her reasoning. With sentiments of sincere regd & esteem. I am—Dr Sir Yr Most Obedt Servt

Go: Washington

